Title: To John Adams from Benjamin Rush, 18 February 1808
From: Rush, Benjamin
To: Adams, John



My venerable & dear friend
Philadelphia Feb: 18th 1808

I have escaped for ten minutes from the pressure of business, lectures–pupils, and the Charge of the Pennsylvania hospital, to drop you a few lines which I beg you will consider as the preface only of a longer letter a few Weeks hence, when I shall be relieved from three fourths of my present labors.
Our Citizens are making great preparations for celebrating the birth day of the first President of the United States. Is this not a Unique in the history of nations–thus to perpetuate the memories of their benefactors and deliverers? I exclude from this Question the homage that has been paid by all nations to the birth day of the Saviour of the World. By such Acts we Shall gradually be prepared for much higher degrees of devotion to the name of our great man. What do you think of hearing the Clerk minister of your Church seven years hence begin public worship by saying “Let us sing to the praise & glory of Geo:”?
Great Clamors are every where excited against the embargo. How different were the feelings and Conduct of our Citizens in 1774 upon the Subject of the more oppresive non importation Act of that memorable year! The Clamors against the embargo originate in our Cities, and chiefly among one Class of Citizens. “And he causeth all, both small & great, rich and poor, bond & free to recieve a mark in their right hand, or in their foreheads and that no man might buy or sell, save he  had the mark, or the name of the beast, or the Number of his name.” It is easy to tell who are the persons alluded to that have received this mark, as also the nature of the impression made by it upon the hand, or upon the forehead (Dollars.  an eagle and the figure of liberty.), but who is the beast that has imposed this mark upon the buyers and Sellers of our Country? Is it Napolion?—or is three the number of his name–that is George the third? or is it by the the Lord and master of them both, Lucifer the first?—
What monuments of ignorance, folly & pride will Congress leave behind them, Should they finally escape from the City of Washington?!—
With Affectionate regard to Mrs Adams in which my Dear Mrs Rush joins I am Dear sir your /  sincere & obliged friend

Benj’n Rush